 
 
Exhibit 10.1
EXECUTION VERSION
AGREEMENT
This Agreement, dated as of April 23, 2015, is made by and among Brookdale
Senior Living Inc., a Delaware corporation (the "Company"), on the one hand, and
Sandell Asset Management Corp., a Cayman Islands exempted company ("Sandell"),
and all other entities listed on Schedule A hereto (together with Sandell, the
"Sandell Group", and each of Sandell and such entities, a "Sandell Group
Member"), on the other hand.
W I T N E S S E T H:
WHEREAS, the Sandell Group is the beneficial owner of 2,535,922 shares of the
Company's common stock, par value $0.01 per share ("Common Stock"), which
represents approximately 1.4% of the Company's issued and outstanding Common
Stock;
WHEREAS, on March 16, 2015, Castlerigg Active Investment Master Fund, Ltd. ("CAI
Master"), a Sandell Group Member, submitted to the Company a "Stockholder Notice
of Intent to Present and Nominate Persons for Election as Directors at the 2015
Annual Meeting of Stockholders of Brookdale Senior Living Inc." (the "Notice");
WHEREAS, Sandell and the Company have engaged in various discussions and
communications including with respect to the composition of the Company's Board
of Directors (the "Board"); and
WHEREAS, (i) each of Dr. Samuel Waxman and Mark J. Schulte has delivered a
notice of retirement and resignation, effective as of the date hereof, to the
Chairman of the Board and (ii) the Board has determined it to be in the best
interests of the Company to accept such retirements and resignations and to fill
the resulting vacancies on the Board as provided herein.
NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and obligations set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:


ARTICLE I

BOARD MATTERS; 2015 ANNUAL MEETING
Section 1.1                                        Board Matters.
(a) The Company hereby agrees to cause the Board (i) to appoint each of Lee S.
Wielansky and Mark J. Parrell (together, the "Nominees") as a Class III
director, (ii) to cause the members of  the Investment Committee to consist of
the Nominees, William G. Petty, Jr. and one additional independent director;
provided, however, that during the Standstill Period (as defined in Section
2.1), the Investment Committee may recommend to the Board that an additional
member of the Board be added to the Investment Committee; and provided further
that the Board may fill any vacancies occurring on the Investment Committee
during the Standstill Period, (iii) to amend the Charter of the Investment
Committee as set forth in Exhibit A hereto, (iv) to nominate the Nominees for
election to the Board at the 2015 annual meeting of stockholders of the Company
(the "2015 Annual Meeting"), in each case as a Class III director to serve until
the 2018 annual meeting of stockholders and until their successors are duly
elected and qualified, (v) to recommend a vote "for"

--------------------------------------------------------------------------------

 
the Nominees and (vi) to solicit the Company's stockholders to vote for the
Nominees in the same manner as other nominees of the Company standing for
election as directors.
(b) Prior to the date hereof, Mr. Wielansky has delivered to the Company a fully
completed copy of the Company's customary director onboarding documentation.
(c) CAI Master, on behalf of itself and each Sandell Group Member, hereby
irrevocably withdraws the Notice and any related materials or notices submitted
to the Company in connection therewith.
(d) If, during the Standstill Period (as defined in Section 2.1), Mr. Wielansky
resigns or is otherwise unable or unwilling to serve as a director, and at such
time the Sandell Group beneficially owns in the aggregate at least seventy five
percent (75%) of the Common Stock held as of the date hereof (the "Minimum
Ownership Threshold"), Sandell shall have the ability to recommend a substitute
person(s) in accordance with this Section 1.1(d) (any such replacement nominee
shall be referred to as the "Sandell Replacement Director").  Any Sandell
Replacement Director recommended by Sandell must meet the following criteria:
(i) such person is independent of all Sandell Group Members, (ii) such person
will qualify as "independent" pursuant to the New York Stock Exchange listing
standards, (iii) such person has the relevant financial and business experience
to be a director of the Company and (iv) such person meets the guidelines and
policies with respect to service on the Board as in effect as of the date of
this Agreement, or such additional or amended guidelines and policies approved
by the Board (clauses (i)-(iv), the "Director Criteria").  In the event the
Nominating and Corporate Governance Committee and/or the Board do not accept a
substitute person recommended by Sandell as the Sandell Replacement Director,
Sandell shall have the right to recommend additional substitute person(s)
meeting the Director Criteria whose appointment shall be subject to the
acceptance of the Nominating and Corporate Governance Committee and the Board. 
Any Sandell Replacement Director shall be mutually acceptable to (i) the
Nominating and Corporate Governance Committee and the Board and (ii) Sandell (on
behalf of the Sandell Group), which acceptance shall not be unreasonably delayed
or withheld, and the Company agrees to cause the Board to appoint such
individual as a Class III director and otherwise treat such individual as a
Nominee.  If at any time during the Standstill Period, the Sandell Group's
aggregate beneficial ownership of Common Stock decreases to less than the
Minimum Ownership Threshold, the right of Sandell pursuant to this Section
1.1(d) to participate in the recommendation of a Sandell Replacement Director to
fill the vacancy caused by the resignation of Mr. Wielansky shall automatically
terminate.  Sandell shall promptly notify the Company in writing at such time as
the Sandell Group's aggregate beneficial ownership of Common Stock decreases to
less than the Minimum Ownership Threshold.
Section 1.2                                        2015 Annual Meeting.
(a) The Sandell Group covenants and agrees that it will (i) continue to have the
right to vote all Common Stock held as of the date hereof through the 2015
Annual Meeting, and (ii) appear in person or by proxy at the 2015 Annual Meeting
and vote all Common Stock beneficially owned, or deemed beneficially owned, in
accordance with the Board's recommendation with respect to nominees to the Board
and any other matter set forth on Exhibit B.
(b) Each Sandell Group Member agrees that it will not, directly or indirectly,
(i) nominate or recommend for nomination any person for election at the 2015
Annual Meeting (the "2015 Annual Meeting"), (ii) submit any proposal for
consideration at, or bring any other business before, the 2015 Annual Meeting,
(iii) initiate, encourage or participate in any "withhold" or similar campaign
with respect to the 2015 Annual Meeting, or (iv) publicly or privately encourage
or support
2

--------------------------------------------------------------------------------

 
any other current or future stockholder of the Company to take any of the
actions set forth in the preceding clauses (i) through (iii).
(c) The Company agrees that the Company's "proxy statement" (as defined in
Rule14a-1 promulgated under the U.S. Securities Exchange Act of 1934, as amended
(the "Exchange Act")) with respect to the 2015 Annual Meeting (such proxy
statement, the "2015 Proxy Statement") and all other solicitation materials to
be delivered to stockholders in connection with the 2015 Annual Meeting will be
prepared in accordance with, and in a manner consistent with the intent and
purpose of, this Agreement.  The Company will provide Sandell (on behalf of the
Sandell Group) with a true and complete copy of the relevant portion of the 2015
Proxy Statement or other "soliciting materials" (as used in Rule 14a-6
promulgated under the Exchange Act) with respect to the 2015 Annual Meeting, in
each case that refers to any Sandell Group Member, the Nominees, or this
Agreement, at least two (2) business days before filing such materials with the
SEC in order to permit the Sandell Group a reasonable opportunity to review and
comment on such portions, and will consider in good faith any comment received
from Sandell (on behalf of each Sandell Group Member) and its counsel relating
to such portions.  Except as required by applicable law, the Company will use
the same or substantially similar language, or any summary thereof that is
agreed upon for the foregoing filings, in all other subsequent filings with the
SEC that disclose, discuss, refer to, or are being filed in response to or as a
result of this Agreement.  Sandell will promptly provide all information
relating to Mr. Wielansky and other information to the extent required under
applicable law to be included in the Company's 2015 Proxy Statement and any
other soliciting materials (as such term is used in Rule 14a-6 promulgated under
the Exchange Act) to be filed with the SEC or delivered to stockholders of the
Company in connection with the 2015 Annual Meeting.  The 2015 Proxy Statement
and other soliciting materials generally will contain the same type of
information and manner of presentation concerning the Nominees as provided for
the Company's other independent directors.
ARTICLE II

COVENANTS
Section 2.1                                        Standstill.
(a) Each Sandell Group Member agrees that, without the prior written consent of
the Company, from the date of this Agreement until the earlier of (i) the date
that is twenty-five (25) days prior to the deadline for the submission of
stockholder nominations of directors in respect of the 2016 annual meeting of
stockholders of the Company set forth in the Amended and Restated Bylaws of the
Company, as amended, and (ii) the date that is ten (10) days after the date, if
any, that Sandell (on behalf of the Sandell Group) provides written notice in
good faith to the Company that the Company has materially breached any of its
commitments or obligations under this Agreement (specifying the relevant acts),
except that if such material breach can be cured, the Company shall have ten
(10) days after the date of such written notice within which to cure its
material breach and this clause (ii) shall not apply in the event of such cure
(the "Standstill Period"), it will not, directly or indirectly:
(i) other than through open market broker sale transactions where the identity
of the purchaser is unknown, sell, offer or agree to sell directly or
indirectly, through any swap or hedging transaction or otherwise, any security
of the Company or any right decoupled from such underlying security held by any
Sandell Group Member to any person that would knowingly result in such person,
together with its Affiliates and Associates (as defined in Section 2.3), owning,
controlling or otherwise having any beneficial or other ownership interest
3

--------------------------------------------------------------------------------

 
in the aggregate of 5% or more of the shares of Common Stock outstanding at such
time or would increase the beneficial or other ownership interest of any person
who, together with its Affiliates and Associates, has a beneficial or other
ownership interest in the aggregate of 5% or more of the shares of Common Stock
outstanding at such time, except in each case in a transaction approved by the
Board;
(ii) purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock,
if, in any such case immediately after the taking of such action, the Sandell
Group together with its Affiliates and Associates would, in the aggregate,
beneficially own 5% or more of the then outstanding shares of Common Stock;
(iii) compensate or agree to compensate Mr. Wielansky or any Sandell Replacement
Director for his or her services as a nominee or director of the Company or
otherwise in connection with the transactions contemplated by this Agreement,
except as set forth in the Notice;
(iv) engage in any solicitation of proxies or consents or become a "participant"
in a "solicitation" (as such terms are defined in Regulation 14A under the
Exchange Act ) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;
(v) form, join or in any way participate in any "group" (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a "group" that includes only Sandell Group Members);
(vi) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among Sandell
Group Members and otherwise in accordance with this Agreement;
(vii) seek to call, request the call of, or call a special meeting of the
stockholders of the Company, or make a request for a list of the Company's
stockholders or other Company records;
(viii) effect, seek to effect or in any way assist or facilitate any other
Person in effecting or seeking to effect any: (i) tender offer or exchange offer
to acquire securities of the Company; (ii) acquisition of any interest in any
material asset or business of the Company or any of its subsidiaries; (iii)
merger, acquisition, share exchange or other business combination involving the
Company or any of its subsidiaries; or (iv) recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or any material portion of its or their
businesses;
(ix) propose or nominate, or cause or encourage any person to propose or
nominate, any candidates to stand for election to the Board or seek the removal
of any member of the Board, except as specifically permitted by Section 1.1;
(x) make any public communication in opposition to any transaction approved by
the Board, or publicly criticize the Company's business, financial structure or
real estate, investment or other strategy;
4

--------------------------------------------------------------------------------

 
(xi) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1.2;
(xii) make any request or submit any proposal to amend or waive the terms of
this Agreement other than through non-public communications with the Company
that would not be reasonably determined to trigger public disclosure obligations
for any party; or
(xiii) publicly disclose any intention, plan or arrangement inconsistent with
any provision of this Section 2.1.
Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including any Nominee, from
exercising his or her rights and fiduciary duties as a director of the Company.
Section 2.2                                        Press Release.  Promptly
following the execution of this Agreement, the Company and the Sandell Group
shall jointly issue a press release that includes, among things, the text
attached hereto as Exhibit C.  Neither the Company nor any Sandell Group Member
shall make, at any time during the Standstill Period, any public announcement or
statement inconsistent with any statement contained in Exhibit C, except, in
each case of (i) and (ii), with the prior written consent of the Company (in the
case of a press release or public announcement by any Sandell Group Member) or
Sandell on behalf of all Sandell Group Members (in the case of a press release
or public announcement by the Company) or as required by applicable legal
process, subpoena, law, the rules of any stock exchange, or legal requirement
(including the federal securities laws) or as part of a response to a request
for information from any governmental authority with jurisdiction over the party
from whom information is sought.
Section 2.3                                        Affiliates and Associates. 
Each Sandell Group Member agrees that it will cause its current and future
controlled Affiliates and Associates to comply with all terms and provisions of
this Agreement as if they were a party hereto and that it shall be responsible
for any breach of this Agreement by any such Affiliate or Associate.  As used in
this Agreement, the terms "Affiliate" and "Associate" shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Exchange Act.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
                      Section 3.1                                        Mutual
Representations and Warranties.  Each party hereto represents and warrants to
all other parties hereto that (a) such party has the power and authority to
execute this Agreement and any other documents or agreements to be executed in
connection herewith, (b) this Agreement has been duly authorized, executed and
delivered by, and constitutes a valid and binding obligation of, such party and
is enforceable against such party in accordance with its terms, except as
enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (c)
the execution, delivery and performance of this Agreement by such party does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to such party or (ii) result in any breach or
violation of, or constitute a default (or an event which with notice or lapse of
time or both could constitute such breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment,
5

--------------------------------------------------------------------------------

 
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such party is a
party or by which it is bound.
                      Section
3.2                                        Additional Representations of the
Sandell Group Members.  In addition to the representations and warranties set
forth in Section 3.1, each Sandell Group Member represents and warrants to the
Company that, as of the date hereof, (a) the Sandell Group owns beneficially (as
determined in accordance with Rule 13d-3 promulgated under the Exchange Act) an
aggregate of 2,535,922 shares of Common Stock, (b) Mr. Wielansky is independent
of all Sandell Group Members, (c) no Sandell Group Member has compensated or
agreed to compensate, directly or indirectly, Mr. Wielansky for his services as
a nominee or director of the Company or otherwise in connection with the
transactions contemplated by this Agreement except as set forth in the Notice,
and (d) to the knowledge of such Sandell Group Member, no person other than a
Sandell Group Member has any rights with respect to the Common Stock
beneficially owned by the Sandell Group.
ARTICLE IV
MISCELLANEOUS
                      Section
4.1                                        Specific Performance.  Each party
hereto acknowledges and agrees that irreparable injury to the other party hereto
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages).  It is accordingly agreed that
each party hereto shall be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other parties will
not take action, directly or indirectly, in opposition to a party hereto seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity.  This Section 4.1 is not the exclusive remedy for any violation of
this Agreement.
 
                      Section
4.2                                        Severability.  If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.  It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.


                      Section
4.3                                        Notices.  Any notices, consents,
determinations, waivers or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (iv) one (1) business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:


6

--------------------------------------------------------------------------------

 
If to the Company:



 
Brookdale Senior Living Inc.
 
111 Westwood Place, Suite 400
 
Brentwood, TN 37027
 
Attention: Chad C.  White
 
Email: CWhite@brookdale.com




 
With a copy to (which shall not constitute notice):




 
Skadden, Arps, Slate, Meagher & Flom LLP
 
4 Times Square
 
New York, NY 10036
 
Attention:
 Joseph A.  Coco
   
 Richard J.  Grossman

 
Email:
Joseph.Coco@Skadden.com
  
Richard.Grossman@Skadden.com




 
If to any Sandell Group Member:




 
Sandell Asset Management Corp.
 
540 Madison Avenue, 36th Floor
 
New York, NY 10022
 
Attn.: Mr. Shreyas Gupta
 
Email: sgupta@sandellmgmt.com




 
With a copy to (which shall not constitute notice):




 
Schulte Roth & Zabel LLP
 
919 Third Avenue
 
New York, NY 10022
 
Attention: David E. Rosewater
 
Email: david.rosewater@srz.com



                        Section
4.4                                        Applicable Law.  This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware without reference to the conflict of laws principles thereof. 
Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any federal court
within the State of Delaware).  Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice,
7

--------------------------------------------------------------------------------

 
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.
                        Section
4.5                                        Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties and delivered to the other party (including by means of
electronic delivery or facsimile).
 
                        Section
4.6                                        Mutual Non-Disparagement.  Subject to
applicable law, each party hereto covenants and agrees that, until the earlier
of (a) the expiration of the Standstill Period and (b) such time as the Company
(in the case of any party that is a Sandell Group Member) or any Sandell Group
Member (in the case of the party that is the Company), or any of the Company's
or any Sandell Group Member's (as applicable) agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall have breached
this Section, neither such party nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, shall in
any way publicly criticize, disparage, call into disrepute, or otherwise defame
or slander the Company (in the case of any party that is a Sandell Group Member)
or any Sandell Group Member (in the case of the party that is the Company) or
the Company's or any Sandell Group Member's (as applicable) subsidiaries,
affiliates, successors, assigns, officers, directors (including any current
director of the Company who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, strategies or services, in any
manner that would reasonably be expected to damage the business or reputation of
such other parties or their subsidiaries, affiliates, successors, assigns,
officers, directors (or former directors), employees, stockholders, agents,
attorneys or representatives.  For purposes of this Section, Mr. Wielansky shall
not be deemed to be an agent, affiliate, officer, key employee or director of
the Company and no actions taken by any agent or other representative of a party
in any capacity other than as a representative of such party shall be covered by
this Agreement.  Notwithstanding the foregoing, nothing in this Section 4.6
shall be deemed to prevent either the Company or any Sandell Group Member from
complying with its respective disclosure obligations under applicable law, legal
process, subpoena, law, the rules of any stock exchange, or legal requirement or
as part of a response to a request for information from any governmental
authority with jurisdiction over the party from whom information is sought.
 
                      Section 4.7                                        Entire
Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.  This Agreement contains the entire understanding of the parties
hereto with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the parties other than those expressly set forth herein.  No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each party hereto.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.  The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns.  No party shall assign this Agreement or any rights or
obligations hereunder without, in the case of an assignment by any Sandell Group
Member, the prior written consent of the Company, and, in the case of an
assignment by the Company, the prior written consent of Sandell on behalf of all
Sandell Group Members.  This Agreement is solely for the benefit of the parties
hereto and is not enforceable by any other persons.
8

--------------------------------------------------------------------------------

 
Section 4.8                                        Termination.  Upon the
expiration of the Standstill Period in accordance with Section 2.1, this
Agreement immediately and automatically terminates in its entirety and no party
hereto has any further right or obligation under this Agreement; provided, that
no party hereto is released from any breach of this Agreement that occurred
before its termination.
 [Signature pages follow.]
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first above written.


BROOKDALE SENIOR LIVING INC.


By:  /s/ T. Andrew Smith               
   Name:  T. Andrew Smith
  Title:    Chief Executive Officer


SANDELL ASSET MANAGEMENT CORP.


By:  /s/ Adam Hoffman                
   Name:  Adam Hoffman
  Title:    General Counsel


CASTLERIGG MASTER INVESTMENTS
LTD.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel


CASTLERIGG INTERNATIONAL LIMITED
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:   Adam Hoffman
  Title:     General Counsel

[Signature page to Settlement Agreement]

--------------------------------------------------------------------------------





CASTLERIGG INTERNATIONAL
HOLDINGS LIMITED
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel

CASTLERIGG OFFSHORE HOLDINGS,
LTD.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel

CASTLERIGG MERGER ARBITRAGE AND
EQUITY EVENT INTERMEDIATE FUND,
L.P.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel

[Signature page to Settlement Agreement]

--------------------------------------------------------------------------------

 
CASTLERIGG MERGER ARBITRAGE AND
EQUITY EVENT FUND, LTD.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel

CASTLERIGG MERGER ARBITRAGE AND
EQUITY EVENT MASTER FUND, LTD.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel


CASTLERIGG ACTIVE INVESTMENT
FUND, LTD.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel


[Signature page to Settlement Agreement]

--------------------------------------------------------------------------------

 
CASTLERIGG ACTIVE INVESTMENT
INTERMEDIATE FUND, L.P.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel


CASTLERIGG ACTIVE INVESTMENT
MASTER FUND, LTD.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel


CASTLERIGG EQUITY EVENT AND
ARBITRAGE FUND
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel

PULTENEY STREET PARTNERS, L.P.
 
By:  Sandell Asset Management Corp.,
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    General Counsel
[Signature page to Settlement Agreement]

--------------------------------------------------------------------------------

 
MERRILL LYNCH INVESTMENT
SOLUTIONS SICAV, an umbrella fund with
segregated liability between sub-funds acting for
and on behalf of Merrill Lynch Investment
Solutions – Castlerigg Equity Event and
Arbitrage UCITS Fund
 
 
By:  Sandell Investment Services, L.L.C.
        as Investment Manager


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    Authorized Signatory


SANDELL INVESTMENT SERVICES, L.L.C.


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    Authorized Signatory
 
SANDELL ADVISORS, LLC


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    Authorized Signatory


SANDELL ASSET MANAGEMENT EUROPE


By: /s/ Adam Hoffman                
  Name:  Adam Hoffman
  Title:    Authorized Signatory






[Signature page to Settlement Agreement]

--------------------------------------------------------------------------------



Schedule A
Sandell Group Members
1.
Sandell Asset Management Corp.

2.
Castlerigg Master Investments Ltd.

3.
Castlerigg International Limited

4.
Castlerigg International Holdings Limited

5.
Castlerigg Offshore Holdings, Ltd.

6.
Castlerigg Merger Arbitrage and Equity Event Intermediate Fund, L.P.

7.
Castlerigg Merger Arbitrage and Equity Event Fund, Ltd.

8.
Castlerigg Merger Arbitrage and Equity Event Master Fund, Ltd.

9.
Castlerigg Active Investment Fund, Ltd.

10.
Castlerigg Active Investment Intermediate Fund, L.P.

11.
Castlerigg Active Investment Master Fund, Ltd.

12.
Castlerigg Equity Event And Arbitrage Fund

13.
Pulteney Street Partners, L.P.

14.
Merrill Lynch Investment Solutions SICAV – Castlerigg Equity Event And Arbitrage
UCITS Fund

15.
Sandell Investment Services, L.L.C.

16.
Sandell Advisors, LLC

17.
Sandell Asset Management Europe






--------------------------------------------------------------------------------

 
Exhibit A
CHARTER OF THE
INVESTMENT COMMITTEE
OF THE BOARD OF DIRECTORS OF
BROOKDALE SENIOR LIVING INC.
(AS AMENDED APRIL 23, 2015)
_______________________________________________________________________________________________________________


I.
PURPOSE OF THE COMMITTEE

The purposes of the Investment Committee (the "Committee") of the Board of
Directors (the "Board") of Brookdale Senior Living Inc. (the "Corporation")
shall be (i) to review and evaluate, from time to time, the Corporation's
capital structure, financial strategies and capital allocation plans and to make
recommendations to the Board with respect thereto, (ii) to review and (if deemed
desirable) approve, on behalf of the Board, or recommend that the Board approve
(as applicable), certain acquisitions, expansion/development projects,
financings, refinancings and other transactions proposed by management, and
(iii) to perform such other tasks as may be delegated to it from time to time by
the Board.
II.
COMPOSITION OF THE COMMITTEE

The Committee shall consist of three or more directors, as determined from time
to time by the Board.  The chairperson of the Committee shall be designated by
the Board, provided that if the Board does not so designate a chairperson, the
members of the Committee, by a majority vote, may designate a chairperson.
Any vacancy on the Committee shall be filled by majority vote of the Board.  No
member of the Committee shall be removed except by majority vote of the Board.
III.
MEETINGS AND PROCEDURES OF THE COMMITTEE

The Committee shall meet as often as it determines necessary to carry out its
duties and responsibilities.  The Committee, in its discretion, may ask members
of management or others to attend its meetings (or portions thereof) and to
provide pertinent information as necessary.  At each regularly-scheduled
meeting, management will update the Committee regarding recently-completed and
proposed transactions entered into or proposed to be entered into by the
Corporation (including any transactions that may have been approved pursuant to
authority delegated to the Corporation's executive officers by the Board). 
Unless such requirement is otherwise waived by the Committee in any particular
instance, management shall ensure that detailed information regarding any
proposed transaction is presented to the Committee for review at least 24 hours
prior to seeking the Committee's approval of the transaction.
The Committee may form subcommittees for any purpose that the Committee deems
appropriate and may delegate to such subcommittees such power and authority as
the Committee deems appropriate; provided, however, that no subcommittee shall
consist of fewer than two members; and provided further that the Committee shall
not delegate to a subcommittee any power or authority required by any law,
regulation or listing standard to be exercised by the

--------------------------------------------------------------------------------

 
Committee as a whole; and provided further that the Committee shall not delegate
to a subcommittee the discharge of its duties and responsibilities referred to
in Section IV(a) below.
A majority of the members of the Committee present in person or by means of a
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other shall constitute a
quorum.
The Committee shall maintain minutes of its meetings and records relating to
those meetings and provide copies of such minutes to the Board.
IV.
DUTIES AND RESPONSIBILITIES OF THE COMMITTEE

The Committee shall have the following duties and responsibilities:
(a)            to take any and all actions that the Committee may deem necessary
or appropriate in order to review and evaluate the following (and to make
recommendations to the Board with respect thereto):
 

i. the Corporation's capital structure and financial strategies (including debt
and equity issuances and repurchases of debt);

ii. the Corporation's material capital allocation plans and other opportunities
or options to create shareholder value, including, without limitation,
evaluation of options associated with the Corporation's owned real estate
portfolio; and

iii. the Corporation's dividend and share repurchase policies and programs and
other strategies to return capital to shareholders.

(b)          to take any and all actions that the Committee may deem necessary
or appropriate in order to negotiate, execute and deliver any agreement, or to
cause the Corporation to enter into any transaction, to:



i. acquire or dispose of senior living facilities or businesses, acquire or
dispose of the business or assets of any ancillary services business (e.g.,
therapy services, home health services or other services related to the
Corporation's business), or acquire or dispose of interests in entities that
hold such assets or businesses (an "Acquisition/Disposition Transaction");




ii. expand or modify existing senior living facilities or develop new senior
living facilities (an "Expansion/Development Transaction");




iii. make any other investment, incur any obligation, or engage in any other
transaction in furtherance of the Corporation's business (an "Other
Transaction");




iv. obtain financing (or refinancing) for an Acquisition/Disposition
Transaction, Expansion/Development Transaction, Other Transaction, or for any
other purpose in furtherance of the Corporation's business  (a "Financing
Transaction"); or

--------------------------------------------------------------------------------

 
v.
effect an interest rate hedging transaction in connection with, or in
anticipation of, any Financing Transaction(s) (a "Hedging Transaction", and
collectively with Acquisition/Disposition Transactions, Expansion/Development
Transactions, Other Transactions and Financing Transactions, the
"Transactions");



provided that the amount involved (i.e., with respect to an
Acquisition/Disposition Transaction, the gross purchase or sales price or
aggregate lease basis or aggregate lease payments involved, whichever is
greater) in any single such Transaction does not exceed Two Hundred and Fifty
Million Dollars ($250,000,000.00) (the "Consideration Requirement"); and
provided further, that, in the case of a transaction involving a joint venture,
only the Corporation's proportionate investment or interest in the transaction
will be counted toward the Consideration Requirement.


(c)          to review any other Transaction proposed by management and
submitted to the Committee for review (irrespective of the Consideration
Requirement) and to make recommendations to the Board with respect thereto.


(d)          to take any and all actions that the Committee may deem necessary
or appropriate in order to negotiate, execute and deliver any agreement to enter
into an interest rate hedge or swap in connection with any other transaction
that has been previously approved by the Board regardless of amount.


(e)          to take, on behalf of the Corporation, such other actions and
perform such services or duties as may be referred, assigned or delegated to it
from time to time by the Board of Directors.


Notwithstanding anything in this Charter to the contrary, the Committee shall
not have or assume, and there is hereby retained and reserved by the Board, any
and all powers and duties vested in the Board which, under applicable law or any
provision of the Amended and Restated Certificate of Incorporation of the
Corporation or the Amended and Restated Bylaws, may not be delegated.


V.
INVESTIGATIONS AND STUDIES; OUTSIDE ADVISERS

The Committee may conduct or authorize investigations into or studies of matters
within the Committee's scope of responsibilities, and may retain, at the
Corporation's expense, such independent counsel or other consultants or advisers
as it deems necessary. The Committee shall have full access to members of
management, and management shall furnish to the Committee such financial
information, projections and other information, support and cooperation as the
Committee reasonably requests to conduct its investigations and studies,
including access to the Corporation's investment bankers, counsel, consultants,
accountants and other advisors.
*  *  *



--------------------------------------------------------------------------------

 
 
Exhibit B


Voting Recommendations for 2015 Annual Meeting


1.
Election of Directors



2.
Say-on-Pay vote



3.
Ratification of Auditors



--------------------------------------------------------------------------------

 
Exhibit C
For Immediate Release


BROOKDALE APPOINTS MARK PARRELL AND LEE WIELANSKY TO BOARD OF DIRECTORS


Sandell Supports Board Actions to Enhance Shareholder Value;
Agrees to Vote in Favor of Brookdale's Director Nominations at 2015 Annual
Meeting


NASHVILLE, Tenn., April 24, 2015 -- Brookdale Senior Living Inc. (NYSE: BKD)
today announced the appointments of Mark J. Parrell and Lee S. Wielansky to its
Board of Directors as Class III directors.  The appointments of Messrs. Parrell
and Wielansky, which became effective on April 23, 2015, fill the vacancies
created by the retirements from the Board of Mark J. Schulte, who had previously
served as CEO and Co-CEO of the Company and had served as a director since 2008,
and Dr. Samuel Waxman, who had served as a director since 2005.  Following the
changes, the Brookdale Board will remain comprised of nine directors, seven of
whom are independent.


Mr. Parrell brings over 20 years of real estate, capital markets, mergers and
acquisitions and investment experience to the Brookdale Board.  Since 1999, Mr.
Parrell has worked at Equity Residential, an S&P 500 company focused on the
acquisition, development and management of high quality apartment properties in
top U.S. growth markets.  He was appointed Executive Vice President and Chief
Financial Officer of Equity Residential in 2007 after previously serving as
Senior Vice President and Treasurer of the company.  Mr. Parrell also served as
a director of Aviv REIT, Inc., a publicly-traded healthcare REIT, from its
initial public offering until it was acquired earlier this year.


Mr. Wielansky has more than 40 years of commercial real estate investment,
management and development experience. In 1983, Mr. Wielansky co-founded Midland
Development Group, which focused on the development of retail properties in the
mid-west and southeast and which was sold to Regency Centers Corporation. 
Subsequently, he has served as a Managing Director of Regency Centers
Corporation and as the President and Chief Executive Officer of JDN Development
Company, Inc., which was a wholly-owned subsidiary of JDN Realty Corporation, a
REIT which was acquired by Developers Diversified Realty Corporation.  Since
2003, he has served as Chairman and CEO of the re-started Midland Development
Group and he also currently serves as Chairman and CEO of Opportunistic
Equities, which specializes in low income housing.  Mr. Wielansky currently
serves as Lead Trustee of Acadia Realty Trust, a publicly-traded REIT focused on
the ownership, acquisition, redevelopment and management of commercial retail
properties in the United States, and as a director of Isle of Capri Casinos,
Inc. and Pulaski Financial Corp.


"We are pleased to welcome Mark and Lee as new independent directors to the
Brookdale Board," said Jeffrey R. Leeds, Brookdale's Chairman.  "Mark and Lee
are both distinguished and highly respected executives with deep real estate and
finance experience, and we look forward to benefitting from their expertise as
we continue to evaluate the role of our significant owned real estate
portfolio.  Our Board remains committed to creating value for our shareholders. 
The

--------------------------------------------------------------------------------

 
addition of Mark and Lee, along with Bill Petty who joined the Board in December
2014, demonstrates our focus on continuing to evolve the overall skills and
experience represented on the Board in order to support the management team in
refining and executing the Company's strategy to create shareholder value."
Mr. Leeds continued, "On behalf of the entire Board of Directors, I want to
express our sincere thanks to Mark Schulte and Sam Waxman for their years of
service and dedication to Brookdale.  We are extremely grateful for the solid
leadership they have provided and for their numerous contributions to the
Company's growth and success, and wish them the best."


Jackie Clegg, Chair of the Nominating and Corporate Governance Committee of
Brookdale's Board, added, "We have been engaged in the process of identifying
new directors as part of our focus on ensuring that the Board has the
appropriate balance of senior housing, real estate, finance, and operations
experience.  As part of this process, the Committee previously identified and
vetted Mr. Parrell.  The Committee also vetted the candidates nominated by
Sandell Asset Management in March 2015 and determined that the appointment of
Mr. Wielansky would further the Committee's objective to create the appropriate
balance of experience on the Board."


Messrs. Parrell and Wielansky, along with William G. Petty, Jr. and James R.
Seward, will comprise the Investment Committee of the Brookdale Board. The
Investment Committee, with an updated charter, has been charged with overseeing
and assisting the Board in its ongoing review of options to create value for
shareholders, including those associated with the Company's real estate
portfolio. As previously disclosed, the Board and the Investment Committee are
being advised in this regard by Goldman, Sachs & Co., Bank of America, CS
Capital Advisors and Skadden Arps.  Consistent with its record of transparency,
the Company will continue to provide regular updates on its plans and progress
in the normal course of shareholder communication.


Furthermore, after receiving feedback from numerous shareholders regarding the
Company's change in control severance arrangements, the Board has approved
amendments to the Company's existing severance arrangements with its senior
executives that will provide additional benefits to the executives in the event
of certain terminations.  These changes are intended to further align the senior
executives' interests with those of the Company's shareholders, particularly in
the context of a change in control.


In connection with today's Board actions, the Company also announced an
agreement with Sandell Asset Management. Sandell has agreed to withdraw its
notice of nomination and agreed to abide by certain customary standstill and
voting provisions, including voting in favor of the three nominees to be
recommended by the Board at the 2015 Annual Meeting.


Thomas Sandell, CEO of Sandell Asset Management, stated, "We are very pleased
with the collaborative solution we were able to reach with Brookdale, and the
ongoing commitment the Company has demonstrated towards enhancing shareholder
value. The two new directors joining the Board and the Investment Committee
bring the right range and depth of experience to help the Company continue to
address its strategic, operational and corporate governance goals.  We

--------------------------------------------------------------------------------

 
look forward to ongoing dialogue with Brookdale's management and Board during
this period of increased industry strategic activity and real estate values."
The agreement between Brookdale and Sandell will be filed in a Form 8-K with the
Securities and Exchange Commission.


Mark J. Parrell
Mr. Parrell has served as the Executive Vice President and Chief Financial
Officer of Equity Residential, the largest United States apartment real estate
investment trust, since October 2007.  Mr. Parrell was Senior Vice President and
Treasurer of Equity Residential from August 2005 to October 2007, and served in
various roles in the company's finance group since September 1999.  He currently
serves as the Chair of the Finance Committee of the National Multifamily Housing
Council.  Mr. Parrell served as a director of Aviv REIT, Inc. from March 2013
until April 1, 2015.  Mr. Parrell holds a B.B.A. from the University of Michigan
and a J.D. from the Georgetown University Law Center.


Lee S. Wielansky
Mr. Wielansky currently serves as Chairman and CEO of Midland Development Group,
Inc., which was re-started in 2003 and focuses on the development of retail
properties in the mid-west and southeast, and as Chairman and CEO of
Opportunistic Equities, which specializes in low income housing.  Mr. Wielansky
was previously President and CEO of JDN Development Company, Inc., which was a
wholly-owned subsidiary of JDN Realty Corporation, a publicly-traded REIT with
more than $1 billion in assets that was acquired by Developers Diversified
Realty Corporation. Before joining JDN, he served as Managing Director –
Investments of Regency Centers Corporation, a publicly-traded REIT and a leading
owner, operator and developer of shopping centers in the United States.  Mr.
Wielansky is Lead Trustee of Acadia Realty Trust, a publicly-traded REIT focused
on the ownership, acquisition, redevelopment and management of commercial retail
properties in the United States, and is a director of Isle of Capri Casinos,
Inc. and Pulaski Financial Corp.  He also serves on the Foundation board of
Barnes Jewish Hospital (BJC) and the Jewish Federation in St Louis.  Mr.
Wielansky received a bachelor's degree in Business Administration, with a major
in Real Estate and Finance, from the University of Missouri - Columbia.


About Brookdale Senior Living
Brookdale Senior Living Inc. is the leading operator of senior living
communities throughout the United States. We are committed to providing senior
living solutions primarily within properties that are designed, purpose-built
and operated to provide the highest-quality service, care and living
accommodations for residents. Currently we operate independent living, assisted
living, and dementia-care communities and continuing care retirement centers,
with approximately 1,150 communities in 46 states and the ability to serve
approximately 111,000 residents. Through our ancillary services program, we also
offer a range of outpatient therapy, home health, personalized living and
hospice services.


Safe Harbor
Certain statements in this press release may constitute forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995. These forward-looking

--------------------------------------------------------------------------------

 
statements are subject to various risks and uncertainties and include all
statements that are not historical statements of fact and those regarding our
intent, belief or expectations, including, but not limited to, statements
relating to strategic opportunities, refining and executing on our strategic
plan, options and alternatives associated with our owned real estate portfolio,
and creating shareholder value. These forward-looking statements are based on
certain assumptions and expectations, and our ability to predict results or the
actual effect of future plans or strategies is inherently uncertain.  Although
we believe that expectations reflected in any forward-looking statements are
based on reasonable assumptions, we can give no assurance that our expectations
will be attained and actual results and performance could differ materially from
those projected. Factors which could have a material adverse effect on our
operations and future prospects or which could cause events or circumstances to
differ from the forward-looking statements include, but are not limited to, the
risk associated with the current global economic situation and its impact upon
capital markets and liquidity; changes in governmental reimbursement programs;
our inability to extend (or refinance) debt (including our credit and letter of
credit facilities) as it matures; the risk that we may not be able to satisfy
the conditions precedent to exercising the extension options associated with
certain of our debt agreements; events which adversely affect the ability of
seniors to afford our monthly resident fees or entrance fees; the conditions of
housing markets in certain geographic areas; our ability to generate sufficient
cash flow to cover required interest and long-term operating lease payments; the
effect of our indebtedness and long-term operating leases on our liquidity; the
risk of loss of property pursuant to our mortgage debt and long-term lease
obligations; the possibilities that changes in the capital markets, including
changes in interest rates and/or credit spreads, or other factors could make
financing more expensive or unavailable to us; our determination from time to
time to purchase any shares under the repurchase program; our ability to fund
any repurchases; our ability to effectively manage our growth; our ability to
maintain consistent quality control; risks associated with regulatory oversight
and approvals; the risk that we may not be able to expand, redevelop and
reposition our communities in accordance with our plans; our ability to complete
acquisitions and integrate them into our operations; competition for the
acquisition of assets; our ability to obtain additional capital on terms
acceptable to us; a decrease in the overall demand for senior housing; our
vulnerability to economic downturns; acts of nature in certain geographic areas;
terminations of our resident agreements and vacancies in the living spaces we
lease; early terminations or non-renewal of management agreements; increased
competition for skilled personnel; increased union activity; departure of our
key officers; increases in market interest rates; environmental contamination at
any of our communities; failure to comply with existing environmental laws; an
adverse determination or resolution of complaints filed against us; the cost and
difficulty of complying with increasing and evolving regulation; risks relating
to the integration of Emeritus and the transactions with HCP, Inc., including in
respect of unanticipated difficulties and/or expenditures relating to such
transactions; the impact of such transactions on the Company's relationships
with residents, employees and third parties; and the inability to obtain, or
delays in obtaining, cost savings and synergies from such transactions; as well
as other risks detailed from time to time in our filings with the Securities and
Exchange Commission, including our Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q. When considering forward-looking statements, you should
keep in mind the risk factors and other cautionary statements in such SEC
filings. Readers are cautioned not to place undue reliance on any of these
forward-looking statements, which reflect our management's views as of the date
of this press release. We cannot guarantee future results, levels of activity,
performance or

--------------------------------------------------------------------------------

 
achievements and we expressly disclaim any obligation to release publicly any
updates or revisions to any forward-looking statements contained herein to
reflect any change in our expectations with regard thereto or change in events,
conditions or circumstances on which any statement is based.
 
Important Additional Information and Where to Find It
The Company, its directors and certain of its executive officers and employees
may be deemed to be participants in the solicitation of proxies from
stockholders in connection with the Company's 2015 Annual Meeting of
Stockholders (the "2015 Annual Meeting"). The Company plans to file a proxy
statement with the U.S. Securities and Exchange Commission (the "SEC") in
connection with the solicitation of proxies for the 2015 Annual Meeting (the
"2015 Proxy Statement").  STOCKHOLDERS ARE URGED TO READ THE 2015 PROXY
STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND ANY OTHER
RELEVANT DOCUMENTS THAT THE COMPANY WILL FILE WITH THE SEC CAREFULLY IN THEIR
ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION.  Additional information regarding the identity of these potential
participants, none of whom, owns in excess of 1 percent of the Company's shares,
and their direct or indirect interests, by security holdings or otherwise, will
be set forth in the 2015 Proxy Statement and other materials to be filed with
the SEC in connection with the 2015 Annual Meeting. Information relating to the
foregoing can also be found in the Company's definitive proxy statement for its
2014 Annual Meeting of Stockholders (the "2014 Proxy Statement"), filed with the
SEC on June 6, 2014. To the extent holdings of the Company's securities by such
potential participants have changed since the amounts printed in the 2014 Proxy
Statement, such changes have been or will be reflected on Statements of
Ownership and Change in Ownership on Forms 3 and 4 filed with the SEC.


Stockholders will be able to obtain, free of charge, copies of the 2015 Proxy
Statement, any amendments or supplements thereto and any other documents
(including the WHITE proxy card) when filed by the Company with the SEC in
connection with the 2015 Annual Meeting at the SEC's website
(http://www.sec.gov), at the Company's website (http://www.brookdale.com) or by
contacting Chad C. White by phone at (615) 221-2250, by email at
cwhite@brookdale.com or by mail at Brookdale Senior Living Inc., Attn: Chad C.
White, Senior Vice President, Co-General Counsel and Secretary, 111 Westwood
Place, Suite 400, Brentwood, Tennessee 37027.

